            Case 1:19-cv-09358-ER Document 44 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAPITAL ONE, NATIONAL
ASSOCIATION,
                                 Plaintiff,

                   – against –                                     ORDER
                                                               19 Civ. 9358 (ER)
PAIGE HOSPITALITY GROUP, LLC,
MATTHEW SHENDELL, FONDUE 26
LLC, BURGER FULTON LLC, and AINS
IP COMPANY LLC,
                                 Defendants.

RAMOS, D.J.:

         On October 9, 2019, Plaintiff filed the instant suit. Doc. 4. Defendants filed an answer

on July 13, 2020. Doc. 43. Since then, there has been no activity in this matter. Accordingly,

the parties are directed to submit a status report by April 29, 2021. Failure to comply could

result in the Court dismissing the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 15, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
